Electronically Filed
                                                     Supreme Court
                                                     SCAD-11-0000087
                                                     28-JUN-2011
                                                     07:51 AM
                        SCAD-11-0000087

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

                    NATHAN PACO, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 10-054-8888)

                       ORDER OF DISBARMENT
   (By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.,
     and Intermediate Court of Appeals Chief Judge Nakamura,
                 in place of Acoba, J., recused)

          Upon consideration of the Office of Disciplinary
Counsel’s petition for issuance of a reciprocal discipline notice
to Respondent Nathan Paco and the memorandum, affidavit, and
exhibits appended thereto, and the record, it appears the Supreme
Court of California disbarred Respondent Paco from the practice
of law in that state on March 21, 2010; this court, on March 15,
2011, issued a notice and order requiring Respondent Paco, in
accordance with Rule 2.15(c) of the Rules of the Supreme Court of
the State of Hawai#i, to show cause as to why the same or
substantially equivalent discipline should not be imposed in the
State of Hawai#i; service of this court’s notice and order is
deemed effective March 18, 2011; and Respondent Paco has not
appeared or shown cause as to why such discipline should not be
imposed.   It further appears that Respondent Paco is not within
the State of Hawai#i and that making this disbarment order
effective 30 days after its entry as provided by RSCH Rule 2.1(c)
would serve no purpose.    Therefore,
           IT IS HEREBY ORDERED, pursuant to RSCH Rule 2.15(c),
that Respondent Paco is disbarred from the practice of law in the
State of Hawai#i, effective upon entry of this order.
           IT IS FURTHER ORDERED that, in addition to any other
requirements for reinstatement imposed by the Rules of the
Supreme Court of the State of Hawai#i, Respondent Paco shall pay
all costs of these proceedings as approved upon timely submission
of a bill of costs and an opportunity to respond thereto, as
prescribed by RSCH Rule 2.
           DATED:   Honolulu, Hawai#i, June 28, 2011.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ James E. Duffy, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Craig H. Nakamura




                                  2